Order entered October 21, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00862-CV

                    DEBORAH ANN PRUITT, Appellant

                                       V.

               DOROTHY JEAN MULCIHY HYDE, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-01834-B

                                    ORDER

      On October 8, 2021, appellant filed a motion to withdraw notice of appeal.

Before the Court is appellant’s October 18, 2021 motion to withdraw the October 8

motion. We GRANT the motion and WITHDRAW the October 8 motion from

consideration. The appeal remains pending.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE